Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 6/22/2022 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.  

Applicant’s argument: In pages 7-9 of Applicant’s remark, Applicant argues that Chen fails to teach “non-linear surface”. Further, Applicant argues “non-linear surface is not straight lines”.
Examiner’s response: In response to applicant’s argument, the examiner respectfully disagrees. 
As indicated in MPEP 2111.01 part III, “[I]t is… appropriate to look to how the claim term is used in the prior art…”.  On that basis, the examiner concludes that one of ordinary skill in the art (as of the effective filing date of the claimed invention) would understood the claim term, “non-linear” as simply meaning “not a single straight line” and not necessarily the narrower interpretation (roughly, “being not-straight”) argued by Applicant. For example, Schneider (US 5093791) discloses a non-linear plot 18 (does not include any curved lines but includes several segments of straight lines without a single straight line) is NOT single straight line (col 3, lines 20-21). See also Engeler (US 5115492) for a non-linear line (does not include any curved lines but includes several segments of straight lines without a single straight line). On that basis the examiner has concluded that “non-linear” as simply meaning may describe “not a single straight line”. Given this interpretation Chen discloses a triangular shape of non-linear line. 
For this reason Applicant’s argument is not persuasive. Therefore, the examiner maintains the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20170005165).

Regarding claim 13. Fig 2J of Chen discloses A semiconductor device comprising:
a fin structure 104 on a substrate 102;
a gate structure 110 over the fin structure; and
spacer features 212 [0044] each on a respective opposing sidewall of the gate structure, 
wherein each of the spacer features has a top portion (the rectangular portion) and a lower portion (the triangular and inward portion) on the respective opposing sidewall of the gate structure (see also Fig 2I), 
wherein the lower portion of each of the spacer features has a non-linear surface (triangular surface) laterally inward from a side surface of the top portion of the respective spacer feature (see also Fig 2I), 
wherein the side surface of the top portion of the respective spacer feature is distal from the gate structure (see also Fig 2I), and 
wherein the lower portion of each of the spacer features has a height below a top surface of the fin structure (see also Fig 2I: the full size of fin is embedded under 110).

Regarding claim 14. Chen discloses The semiconductor device of claim 13 further comprising source/drain structures 112/116 on the fin structure, wherein each of the source/drain structures is on an opposing side of the gate structure, wherein a tip of each of the source/drain structures extends towards the non-linear surface of the lower portion of the respective spacer feature (Fig 2J).

Regarding claim 16. Chen discloses The semiconductor device of claim 13, wherein a first distance defined between the spacer features at the respective lower portions is shorter than a second distance defined between the spacer features at the respective top portions (Fig 2I: because the lower portion of each of the spacer features has a non-linear surface laterally inward from a side surface of the top portion of the respective spacer feature).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US 20170005165) in view of Xie (US 20150318398).

Regarding claim 15. Chen discloses The semiconductor device of claim 13. But Chen does not explicitly disclose wherein the spacer features each have a uniform thickness from the top portion to the lower portion.
However, the claimed feature of spacer dimension is well known in the art. For example, Xie discloses the spacer features each have a uniform thickness from the top portion to the lower portion [0009].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Xie’s device structure within Chen’s structure for the purpose of providing enhanced integration.  

Allowable Subject Matter
Claims 1-2 and 1-21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first and third sidewall profiles are collinear”.

Regarding claim 17. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “gate structure having a top portion with a first linear sidewall surface, a middle portion having a non-linear sidewall surface, and a bottom portion having a second linear sidewall surface, the first linear sidewall surface and the second linear sidewall surface being collinear”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826